Citation Nr: 1105620	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  02-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a disability rating greater than 60 percent for 
status post total right knee revision from December 1, 2007.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from July 1986 to 
July 1989.

This matter arises to the Board of Veterans' Appeals (Board) from 
October 2000 and later-issued rating decisions of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi.  The October 2000 rating decision adjudicated a 
claim for an increase, assigning a temporary total right knee 
disability rating effective August 28, 2000, and then continuing 
a prior 10 percent right knee disability rating effective October 
1, 2000 (see claims files, Vol 2).  Since then, a right knee 
temporary total rating has been assigned effective May 29, 2002, 
through November 5, 2002, followed by a 100 percent schedular 
rating under Diagnostic Code 5055 from November 6, 2002, through 
December 31, 2004, followed by a 30 percent schedular rating from 
January 1 through August 22, 2005, followed by a temporary total 
rating from August 23 through September 30, 2005, followed by a 
30 percent schedular rating from October 1, 2005, through August 
28, 2006, followed by a temporary total rating from August 29 
through September 30, 2006, followed by a 30 percent schedular 
rating from October 1 through October 9, 2006, followed by a 
temporary total rating from October 10, 2006, through November 
30, 2007, followed by a 60 percent schedular rating effective 
December 1, 2007.  

In November 2006, the Board remanded the case for development 
(see claims files, Vol 6).  In June 2009, the Board re-
adjudicated the schedular right knee ratings during earlier 
portions of the appeal period, granting a 20 percent schedular 
rating from October 1, 2000, to September 11, 2001, and from 
December 1, 2001, through May 28, 2002.  The Board remanded for 
development, the 60 percent rating assigned on December 1, 2007.   

A recently received July 2008 VA out-patient treatment report 
notes that the Veteran is afflicted with, "Musculoskeletal back 
pain - likely due to increased knee pain."  This document 
raises the issue of secondary service connection for 
musculoskeletal back pain and might be sufficiently new and 
material evidence to reopen a previously denied claim.  This has 
not been adjudicated by the RO and, while the Board lacks 
jurisdiction to develop this claim, the Board may refer it for 
appropriate action.

Thus, the  issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
a back disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

For the rating period beginning on December 1, 2007, the right 
knee disability has been manifested by failed prosthesis with 
severe painful motion, weakness, and moderate lateral instability 
that requires a knee brace.  


CONCLUSIONS OF LAW

1.  For the period beginning December 1, 2007, the criteria for a 
schedular rating greater than 60 percent for right knee 
prosthesis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2010).

2.  For the period beginning December 1, 2007, the criteria for a 
separate 20 percent schedular rating for right knee lateral 
instability requiring a knee brace are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, adequate notice was provided in a December 2006 VA 
notice letter, which is after the initial unfavorable decision on 
the claim.  The Court has stressed that a timing error such as 
this may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, supra 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of notice followed by readjudication of the claim); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of notification followed by readjudication of the 
claim, such as a statement of the case (SOC) or supplemental 
statement of the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the initial 
decision by way of the December 2006 letter, mentioned above, 
that was sent to the claimant.  The claimant has been afforded 
opportunity to participate in his claim and has been allowed time 
to respond.  VA has re-adjudicated the case by way of October 
2008 and October 2010 SSOCs.  For these reasons, it is not 
unfairly prejudicial to the claimant for the Board to adjudicate 
the claim.  

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports.  

The claimant was afforded a VA medical examination in December 
2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA report obtained in this case is more than adequate, as it 
is predicated on a reading of the Veteran's medical records and 
the results of current physical examination.  It considers all of 
the pertinent evidence of record, and the statements of the 
Veteran.  Additionally, clinical findings which are pertinent to 
the criteria applicable for rating the Veteran's status post 
total right knee revision were provided.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

Neither the claimant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.  Where an increase in 
disability is at issue, the present level of disability, rather 
than remote history, is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Court more recently held that where 
the evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The right knee has been rated 60 percent disabling effective 
December 1, 2007, under Diagnostic Code 5055.  Diagnostic Code 
5055 provides a total rating for one year following prosthetic 
replacement of a knee joint.  In this case, that requirement has 
been fulfilled, as a total rating has been assigned from October 
10, 2006, through November 30, 2007).  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2010).  

Under Diagnostic Code 5055, following the total rating, a 60 
percent rating is to be assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  A 30 percent rating is to be assigned where there are 
intermediate degrees of residual weakness, pain or limitation of 
motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  
The minimum rating that may be assigned a prosthetic knee is 30 
percent.  

The RO has already assigned a 60 percent rating under Diagnostic 
Code 5055.  Because Diagnostic Code 5055 offers no greater 
schedular rating, the 60 percent rating need not be analyzed 
further.  There are other schedular considerations, however.  In 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court stressed 
that separate ratings for separate problems arising from the same 
injury are permitted if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14.  This 
case presents a separate problem, instability, which is not 
considered under Diagnostic Code 5055.  

VA's General Counsel (GC) has issued two precedent opinions 
addressing knee instability and arthritis.  See VAOPGCPREC 23-97 
and 9-98.  These GC opinions are not appropriate to this case 
because arthritis is not shown, that is, a prosthetic knee is not 
an arthritic knee.  However, 38 C.F.R. § 4.14 and Esteban remain 
applicable and argue strongly for a separate rating for 
instability.  

Under Diagnostic Code 5257, slight knee disability due to 
instability or subluxation warrants a 10 percent rating.  
Moderate knee instability warrants a 20 percent rating and severe 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).  

A December 2007 VA orthopedic compensation examination report 
reflects that the Veteran has been unemployed since 2002.  The 
physician reiterated that the right knee history includes at 
least 13 surgeries and three right knee prostheses.  In addition 
to severe painful motion, the physician found laxity in the 
medial and lateral collateral ligaments with varus (bent inward) 
and valgus (bent outward) stresses.  

An April 2008 VA out-patient treatment report notes that the most 
recent, October 2006, right knee replacement has failed again.  A 
September 2008 VA examination found that the Veteran's right knee 
had no instability.  An April 2009 VA out-patient treatment 
report notes that a private physician had recommended a right 
knee brace.  In May 2009, VA issued a right knee brace.  

From the facts recited above, it is clear that the right knee 
disability is manifested by failed prosthesis with severe painful 
motion, weakness, and moderate lateral instability that requires 
a knee brace.  Comparing these manifestations with the criteria 
of the rating schedule, the Board finds that the criteria for 
separate 20 percent a schedular rating under Diagnostic Code5257 
are more nearly approximated.  The criteria for a 30 percent 
rating for instability are not met because the Veteran's lateral 
instability or subluxation has not been described as, or shown to 
be, severe.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against a schedular 
rating greater than 60 percent, but the evidence favors a 
separate 20 percent rating for moderate right knee lateral 
instability that requires a knee brace.  A separate 20 percent 
rating under Diagnostic Code 5257 will therefore be granted.  The 
preponderance of the evidence is against an evaluation in excess 
of 20 percent under Diagnostic Code 5257.  The benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

A schedular rating higher than 60 percent for right knee 
prosthesis is denied.

A separate 20 percent schedular rating for moderate right knee 
instability requiring a knee brace is granted, subject to the 
laws and regulations governing payment of monetary benefits.



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


